IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 20, 2009
                                     No. 08-31215
                                  Conference Calendar                  Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JEFFREY JEROME LIGHTEN,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                           USDC No. 3:98-CR-30010-13


Before WIENER, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
       Jeffrey Jerome Lighten, federal prisoner # 04572-078, was convicted in
1999 of possession with intent to distribute 48 grams or more of cocaine base and
was sentenced to a 292-month term of imprisonment. Lighten appeals the
sentence imposed following the district court’s granting of his motion for
reduction of sentence pursuant to 18 U.S.C. § 3582(c)(2).
       Lighten challenges the district court’s determination that it lacked
authority under § 3582(c)(2) to reduce the sentence below the amended

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                   No. 08-31215

guidelines range. Lighten argues that the holding in United States v. Booker,
543 U.S. 220 (2005), applies to § 3582(c)(2) proceedings, that § 3582(c)(2)’s
requirement that the reduction be consistent with applicable Guideline policy
statements is not a jurisdictional impediment to a sentence below the amended
guidelines range, and that the Sentencing Commission, which has the power to
specify the circumstances and amounts of sentence reductions, cannot ignore the
Supreme Court’s holdings in Booker or in Kimbrough v. United States, 128 S. Ct.
558 (2007), regarding the weight courts should give the 18 U.S.C. § 3553(a)
factors when they impose sentences.
      Lighten’s arguments are foreclosed by our recent decision in United States
v. Doublin, 572 F.3d 235, 236-39 (5th Cir. 2009), petition for cert. filed (Sept. 21,
2009) (No. 09-6657). The judgment of the district court is AFFIRMED.




                                         2